*977Order of the Appellate Term reversed, with costs, and judgment of the Municipal Court unanimously affirmed, with costs, upon the ground that the decision of the trial justice upon the disputed question of fact whether or not defendant did extend plaintiff’s time to comply with its demand for payment of fifty dollars to August fourth, should have been sustained by the Appellate Term, as the trial court had the advantage of having the opposing witnesses examined before it in person and orally. Present — Jenks, P. J., Mills, Rich, Blackmar and Kelly, JJ.